Citation Nr: 9909906	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-27 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1990 to June 
1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
by the Winston-Salem, North Carolina RO.  


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a 
bilateral knee disability is not accompanied by any medical 
evidence to support that allegation.

2.  The claim for entitlement to service connection for a 
bilateral knee disability is not plausible.


CONCLUSION OF LAW

The appellant's claim of service connection for a bilateral 
knee disability is not well grounded.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from June 1990 to June 
1994.

No complaints or findings of a knee disability were noted on 
the veteran's pre-enlistment physical examination performed 
in June 1989; the veteran was found to be physically 
qualified for enlistment.  Service medical records note that 
the veteran was seen on several occasions with various 
complaints; however, service medical records are negative for 
complaints or findings of a knee disability.  A May 1994 
release from active duty examination report notes that 
examination for bilateral patellofemoral syndrome was 
negative and clinical evaluation of the knees was normal.

The veteran filed a claim for service connection for a 
bilateral knee disability in 1996.  He indicated that he 
injured his right knee in 1990 and injured his left knee in 
1992.

A February 1997 VA examination report notes that the veteran 
was seen with complaints of bilateral knee pain after work or 
exercise, left greater than right, and morning stiffness in 
the left knee.  The veteran indicated that he injured his 
left knee during boot camp, but received no treatment during 
service.  Examination revealed no swelling or obvious 
deformity in either knee.  Range of motion was from 0 degrees 
of extension to 140 degrees of flexion bilaterally.  All 
ligaments were intact and there was no jointline pain.  The 
veteran could stand on his toes and heels and could squat.  
X-rays revealed normal knees.  Diagnosis was bilateral knee 
pain with a normal examination.

Other evidence of record includes an undated letter from the 
veteran to his mother.  In the letter, the veteran indicated 
that he had arrived at Camp Lejeune and that he was going to 
wait and see how he did before having his knee checked.  The 
veteran has not submitted any additional treatment records.

Analysis

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claim for service connection for a bilateral knee disability 
is not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. 
App. 19 (1993).  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy, supra.  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet. App. 359 (1995).  In Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992), the Court noted that, "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability . . . In the absence of proof of a present 
disability there can be no valid claim."

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for disability resulting 
from disease on injury incurred or aggravated in service.  
38 U.S.C.A. § 1110.

To be well grounded, claims must be supported by evidence, 
not just allegations.  Tirpak, supra.  In the case at hand, 
the veteran contends that he has a bilateral knee disability 
that is related to service.  However, lay assertions of 
medical diagnosis or causation do not constitute competent 
evidence sufficient to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  No evidence has been 
submitted which tends to show that a chronic knee disability 
was present in service.  Furthermore, while a February 1997 
VA examination report notes the veteran's complaints of knee 
pain and stiffness, the veteran has not presented any medical 
evidence of a current diagnosis of a bilateral knee 
disability.  Without competent medical evidence showing that 
the veteran presently experiences disability that has a nexus 
to service, his claim may not be considered well grounded and 
therefore must be denied.  Brammer, supra.


ORDER

The claim for entitlement to service connection for a 
bilateral knee disability is denied. 



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

